Citation Nr: 0107441	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to an increased (compensable) rating for a 
hysterical neurosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his brother




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
connection for an anxiety disorder, and denied an increased 
evaluation for the veteran's psychoneurosis, hysteria (rated 
zero percent under diagnostic code 9410).  The veteran 
submitted a notice of disagreement in February 1999, and the 
RO issued a statement of the case in March 1999.  The veteran 
submitted a substantive appeal in December 1999, and he and 
his brother testified at a hearing before an RO hearing 
officer in April 2000.  

Entitlement to an increased rating for the veteran's 
hysterical neurosis will be addressed in the remand portion 
of this decision.  


FINDING OF FACT

The veteran's anxiety disorder is part and parcel of his 
hysterical neurosis, which developed during service.  


CONCLUSION OF LAW

An anxiety disorder is part and parcel of a hysterical 
neurosis, which was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records show that the veteran was diagnosed 
with a psychoneurosis, conversion hysteria, in May 1945.  
Records show that the veteran's disorder was both chronic and 
moderate; it was manifested by complaints of pain in the left 
lower extremity and back without any organic basis, as well 
as by a stocking type hypesthesia of the left lower 
extremity.  A Certificate of Disability for Discharge in 
November 1945 reflects that the veteran's functional capacity 
was moderately impaired.

A November 1945 RO rating decision granted service connection 
for psychoneurosis, hysteria.

A report of neuropsychiatric examination in February 1947 
reflects that the veteran denied having any nervous symptoms.  
No neuropsychiatric disorder was found at the examination.

The veteran underwent a VA examination in December 1998.  The 
veteran reported that he fidgeted often and that he had been 
more anxious in the past six months.  The veteran reported 
that his anxiety had increased as his health deteriorated.  
The veteran reported taking no psychotropic medications.  He 
reported that his sleep was interrupted, that he would sleep 
a few hours and then get up, and that he would sleep somewhat 
during the day.  The examiner noted that the veteran's 
appetite was good, and his concentration was good.  The 
veteran reported living with his wife.  He also reported that 
a nephew, who had been staying with them, would aggravate the 
veteran.  The veteran reported relieving his anxiety by 
getting off by himself a bit.  The veteran reported that he 
last worked in 1983 at a large retail store, and that he 
retired after working there nearly 14 years.

Upon examination, the veteran was alert, cooperative, and 
neatly but casually dressed; he answered questions and 
volunteered information.  There were no loose associations or 
flight of ideas; there were no bizarre motor movements or 
tics.  His mood was pleasant and calm; his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  The veteran was oriented 
times 3, and remote memory and recent memory were good.  
Insight and judgment appeared adequate, as did intellectual 
capacity.  The veteran was diagnosed with anxiety disorder, 
not otherwise specified, mild.  It was the VA examiner's 
opinion that the veteran's present condition was related to 
his physical state, and not related to any condition that the 
veteran was diagnosed with in 1947.

Testimony of the veteran and his brother at a hearing in 
April 2000 was to the effect that the veteran got so nervous 
that he could not be still and that his leg would begin 
jumping; that the veteran had always been a nervous person; 
and that the veteran was took medication to help him sleep.  


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

The Board notes that service connection has been established 
for psychoneurosis, hysteria.  That disorder was manifested 
in service by complaints of pain in the left lower extremity 
and back without any organic basis.  In the report of VA 
examination in 1998, the VA examiner noted that the veteran's 
anxiety disorder was related to his state of health.  While 
the Board recognizes the opinion of the VA examiner that the 
veteran's anxiety disorder was not related to any condition 
diagnosed in 1947, nevertheless, the Board is unable to 
differentiate between the symptoms specifically attributable 
to the service-connected hysterical neurosis, and the 
veteran's current anxiety disorder.  With certain exceptions 
sometimes associated with a post-traumatic stress disorder 
and other neuroses, it is adjudicatively inappropriate to 
classify one neurosis as service-connected while classifying 
another neurosis as nonservice-connected.  Neuroses are more 
frequently than not variously diagnosed.  In this particular 
case, the VA physician who examined the veteran in December 
1998 not only failed to differentiate the symptoms of the 
service-connected neurosis from the currently diagnosed 
anxiety disorder, it was apparent from the clinical findings 
that the focal point of the hysterical (conversion) neurosis 
and the anxiety disorder was the veteran's perceptions about 
his health and the status of physical disorders.  

The Board is of the opinion that the neurosis which developed 
in service, which was classified as an hysterical neurosis 
and service-connected as such, was an earlier manifestation 
of what is currently manifest as a hysterical neurosis with 
an anxiety disorder.  


ORDER

Service connection for an anxiety disorder is granted.  


REMAND

The veteran contends that his service-connected 
psychoneurosis, hysteria, has worsened in recent years.  As 
noted above, service connection has been granted for the 
veteran's current anxiety disorder.  Accordingly, the RO 
should reevaluate the veteran's claim for a higher rating, 
taking into account all current psychiatric symptomatology.  

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for the service-connected 
psychoneurosis, hysteria, and/or anxiety 
disorder since December 1998.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his currently service-
connected psychoneurosis, hysteria, and 
anxiety disorder.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
be furnished with a copy of the general 
rating criteria for psychiatric disorders 
which became effective on November 7, 
1996.  He must comment on the presence or 
absence of each symptom and clinical 
finding noted therein for ratings from 
zero percent to 100 percent, and, where 
present, the frequency and severity 
thereof.  

3.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for a higher 
evaluation for psychoneurosis, hysteria.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 


